Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim, 
Claim 10 Line(s) 3, delete the term “each magnet insertion hole" and insert “each of the magnet insertion holes". 
Claim 10 Line(s) 3, delete the term “end surfaces" and insert “a plurality of end surfaces". 
Claim 10 Line(s) 4, delete the term “each magnet insertion hole" and insert “each of the magnet insertion holes". 
Claim 10 Line(s) 4-5, delete the term “by resin" and insert “by a resin". 
Claim 10 Line(s) 5, delete the term “the magnet insertion hole" and insert “each of the magnet insertion holes". 
Claim 10 Line(s) 11-12, delete the term “sensors each corresponding to one of the at least three electric motors" and insert “sensors, wherein a corresponding pressing force sensor of the plurality of pressing force sensors corresponds to an electric motor of the at least three electric motors". 
Claim 10 Line(s) 17-18, delete the term “the magnet pieces in the respective magnet insertion holes" and insert “a magnet piece into each of the magnetic insertion holes". 
Claim 10 Line(s) 20-21, delete the term “the openings of the magnet insertion holes" and insert “the opening of each of the magnet insertion holes". 
Claim 10 Line(s) 27, delete the term “each of the electric motors" and insert “each of the at least three electric motors". 
Claim 10 Line(s) 27-28, delete the term “a corresponding one of the pressing force sensors" and insert “the corresponding pressing force sensor". 
Claim 10 Line(s) 28, delete the term “the electric motors" and insert “the at least three electric motors". 
Claim 10 Line(s) 29-30, delete the term “each of the pressing force sensors" and insert “each corresponding pressing force sensor of the plurality of pressing force sensors". 
Claim 13 Line(s) 3-4, delete the term “the magnet pieces in the respective magnet insertion holes" and insert “the magnet piece into each of the magnet insertion holes". 
Claim 14 Line(s) 3-4, delete the term “the magnet pieces in the respective magnet insertion holes" and insert “the magnet piece into each of the magnet insertion holes". 

Reasons for Allowance
Claim(s) 10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 10 and 12-14 have been allowed because the prior art does not anticipate or make obvious the invention of a resin sealing method for manufacturing a magnet embedded core comprising:
a resin charging step of charging the resin in a solid state into the magnet insertion holes,
wherein the method further comprises a melting step of melting the resin in the solid state in the magnet insertion holes,
the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value.
 The closest prior art of record are as follows:
DOWNES (US-3488410-A) teaches the magnet embedded core, the laminated iron, the opening, the magnet piece (teaches conductive powder, Column 1 Line(s) 20-30), the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the resin charging step, the solid state, the pressurizing step, the laminating direction, the melting step, the curing step, the molten state, the pressing force, the deviation, the control target, the thermosetting resin, or the melting step with the preheating (Figure(s) 1, 3 and Paragraph(s) abstract); however, DOWNES fails to anticipate or show as obvious in combination or alone the feature(s) of  the control unit, the iron core, the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors, the electric motor,  as well as the limitation:  “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
WIECHEC (US-3568554-A) teaches the magnet embedded core (see magnetic particles arranged in a core die, abstract), the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the solid state, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the resin (binder, abstract), the molten state, the pressing force, the electric motor, or the melting step with the preheating (Figure(s) 11 and Paragraph(s) Column 5 Line(s) 20-30); however, WIECHEC fails to anticipate or show as obvious in combination or alone the features of the resin sealing, the curing step, the deviation, the control target, the thermosetting resin,  the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors,  as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
KURUMAJI (US-4923383-A) teaches the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the resin charging step, the solid state, the pressurizing step, the magnet piece, the laminating direction, the melting step, the resin, the curing step, the molten state, the pressing force, the thermosetting resin, the at least three electric motors, the corresponding pressing force sensor, or the melting step with the preheating (Figure(s) 4 and Paragraph(s) abstract); however, KURUMAJI fails to anticipate or show as obvious in combination or alone the features of the magnet embedded core, the laminated iron, the iron core, the magnet piece, the plurality of pressing force sensors, the electric motor, the deviation, or the control target as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
ABE (US-5110687-A) teaches the resin sealing, the magnet embedded, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the solid state, the magnet piece, the pressurizing step, the (Figure(s) 1 and Paragraph(s) Column 2 Line(s) 65-70); however, ABE fails to anticipate or show as obvious in combination or alone the feature of the control target, the thermosetting resin, the plurality of pressing force sensors, the corresponding pressing force sensor of the plurality of pressing force sensors, the deviation, the at least three electric motors, the electric motor, or as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
AMANO (US-20080276446-A1) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the resin, the curing step, the pressing force, the deviation, the control target, the thermosetting resin, or the melting step with the preheating (Figure(s) 1 and Paragraph(s) 0035); however, AMANO
MASUZAWA (US-20090085416-A1) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the solid state, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step (Figure(s) 1A and Paragraph(s) abstract and 0077); however, MASUZAWA fails to anticipate or show as obvious in combination or alone the features of the curing step, the molten state, the pressing force, the deviation, the control target, the thermosetting resin, the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors, the electric motor, or the melting step with the preheating as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
MATSUBAYASHI (US-20090189309-A1) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the resin, the curing step, the pressing force, the deviation, the control target, the thermosetting resin, the electric motor (Paragraph(s) 0031), or the melting step with the preheating (Figure(s) 1 and Paragraph(s) abstract); however, MATSUBAYASHI fails to anticipate or show as obvious in combination or alone the features of the solid state, the molten state, the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors, as well as the limitation: “the driving of each of the at least three electric 
HONKURA (US-20130069747-A1) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the curing step, the pressing force, the deviation, the control target, the thermosetting resin, or the melting step with the preheating (Figure(s) 1 and Paragraph(s) abstract); however, HONKURA fails to anticipate or show as obvious in combination or alone the features of the solid state, the molten state, the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors, as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
KITADA (US-20140327329-A1) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the curing step, the pressing force, the deviation, the control target, the thermosetting resin, or the melting step with the preheating (Figure(s) 1 and Paragraph(s) abstract); however, KITADA fails to anticipate or show as obvious in combination or alone the features of the solid state, the molten state, the plurality of pressing force sensors, 
KATO (JP-2015039296-A; of record) teaches the resin sealing, the magnet embedded core, the laminated iron, the opening, the magnet piece, the magnet insertion hole, the resin sealing device, the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the iron core, the resin charging step, the magnet piece, the pressurizing step, the magnet piece, the laminating direction, the melting step, the curing step, the pressing force, the deviation, the control target, the thermosetting resin, or the melting step with the preheating (Figure(s) 1 and Paragraph(s) abstract); however, KATO fails to anticipate or show as obvious in combination or alone the features of the solid state, the molten state, the plurality of pressing force sensors, the at least three electric motors, the corresponding pressing force sensor of the plurality of pressing force sensors, as well as the limitation: “the driving of each of the at least three electric motors is controlled by the control unit to reduce a deviation of the pressing force detected by each corresponding pressing force sensor of the plurality of pressing force sensors from a control target value”.
OKADO (US-7001545-B2) teaches the fixed platen, the moveable platen, the fixed die, the moveable die, the control unit, the pressurizing step, the pressing force, the deviation, the control target, the plurality of pressing force sensors, the at least three electric motors (servomotors), the corresponding pressing force sensor of the plurality of pressing force sensors, the electric motor (Figure(s) 4 and Paragraph(s) abstract and Column 19 Line(s) 52-67); however, OKADO fails to anticipate or show as obvious in combination or alone the feature of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743